DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1-5, and claims 1-11 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species is sufficiently related and that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species and that therefore the search and examination of the entire application could be made without serious burden thereby reducing any unnecessary delay and/or expense to the Applicant.  This is not found persuasive because Applicant has merely provided a conclusory statement absent sufficient evidence required to show how the species are not patentably distinct as previously Identified within the Requirement for Restriction mailed out on 12/6/2021, further, Examiner would like to remind Applicant that upon the allowance of a generic claim Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/20/2020 and 4/9/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (JP-2015074348-A).
Fukushima discloses:
In regard to claim 1:
A power supply system (Fig. 1 Item 10 i.e. electric power unit) provided with a plurality of power systems (Fig. 1 Items 12 & 13 i.e. L1 and L2 as they connect electrically within the circuitry of the electric power unit), comprising: a power output section provided in each of the power systems (Fig. 1 Items 12 & 13 i.e. both items output power), that outputs electric power (Fig. 1 Items 12 & 13 i.e. both items output electric power);  5an electrical load provided in each of the power systems (Fig. 1 Items 12 with 21 & 13 with 22), operating from electric power supplied by the power output section (Fig. 1 Items 12 with 21 & 13 with 22 i.e. both loads are specific to the power supply in order to receive electric power); main paths for connecting the respective power output sections of adjacent ones of the power systems (Fig. 1 Items L1 & L2 connecting 12 & 13); an inter-system switch provided in the main paths (Fig. 1 Item 15), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP-2015074348-A) in view of Kontani (US 20180001850) acting as a translation for previously published (JP2016128283A).

In regard to claim 2:
Fukushima discloses the power supply system according to claim 1, wherein the power supply system further includes: a detector provided in each of the power systems (Fig. 1 Items 12 with 18 and 13 with 17), for detecting an output current from the power output section (Fig. 1 Items 19, 12 with 18 and 13 with 17 i.e. 19 receives charge and discharge current measurements); a current judgement section (Fig. 1 Item 19 i.e. controller) for judging when the output current detected by the detector has increased above a threshold value of current (Fig. 1 Item 19 i.e. controller).  
However, Fukushima is vague in its disclosure of an inter-system operating section that turns off the inter-system switch, for establishing a disconnected state between adjacent ones of the plurality of power systems, in response to the current judgement section judging that the output current detected by the detector in at least one of the power systems exceeds the threshold value of current.
Kontani teaches an inter-system operating section (Figs. 2 & 4 Item 22 i.e. 12, 13, 14, 18, 16 & 17 are components located within an automobile power supply with a relay 18 located between a first and second battery and respective load groups) that turns off an inter-system switch (Figs. 2 & 4 Items 22 & 18), for establishing a disconnected state between adjacent ones of the plurality of power systems (Figs. 2 & 4 Item 13, 18 and 14 and Par. [0010-0011]), in response to the current judgement section (Figs. 1 & 2 Items 20, 22 and 23) judging that the output current detected by the detector in at least one of the power systems exceeds the threshold value of current (Figs. 1 & 2 Items 20, 22 and 23 and Par. [0010-0011] i.e. short-circuit causes the relay 18 to be made non-conductive).


In regard to claim 5:
Modified Fukushima further teaches the power supply system according to claim 2, including the power supply system is provided with a plurality of power systems (Fig. 1 Items 10, 12 & 13 i.e. L1 and L2 as they connect electrically within the circuitry of the electric power unit); and when a power system for which the output current is judged by the detector to exceed the threshold value of current is specified as a target system (Fig. 1 Items 15, 12 with 18 and 13 with 17 i.e. judged by 19 and Kontani modifications i.e. Item 12), and if it is judged that a conducting condition can be established between one of the power systems (Fig. 1 Item 12 ) other than the target system (Fig. 1 Item 13) after the inter-system switch has been turned off to establish a disconnected condition between the respective power systems of the plurality of power systems (Fig. 1 Item 15 i.e. 19 turns switch off to allow only 12 to power Item 31), the inter-system operating section turns on the inter-system switch, to establish the conducting condition between the power systems (Fig. 1 Item 15 i.e. 19 turns switch on to charge both).
However, modified Fukushima does not explicitly disclose wherein the power supply system is provided with three or more of the power systems; and if it is judged that a conducting condition can be established between at least two of the power systems other than the target system after the inter-system switch has been turned off to establish a disconnected condition between the respective power systems of the plurality of power systems, and the inter-system operating section turns on the inter-system switch, to establish the conducting condition between the at least two of the power systems.


In regard to claim 10:
Modified Fukushima further teaches the power supply system according to claim 2, wherein the power supply system (Fig. 1 Item 10) further includes a fuse (Kontani: Figs. 2 & 4 Items 19a-d) provided between the electrical load and a main path in each of the power systems (Kontani: Figs. 2 & 4 Items 13, 14, and 16 and 17).

Claims 6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP-2015074348-A) in view of Kanazawa (JP2016187236A).

In regard to claim 6:
Fukushima discloses the power supply system according to claim 1, wherein the power supply system further includes: a detector provided in each of the power systems (Fig. 1 Items 12 with 18 and 13 with 17), which detects the output from the power output section (Fig. 1 Items 19, 12 with 18 and 13 with 17 i.e. 19 receives charge and discharge current measurements), and a measurement judgement section (Fig. 1 Item 19 i.e. controller), for judging when the output detected by the detector has increased above a threshold value (Fig. 1 Item 19 i.e. controller).
However, Fukushima does not explicitly disclose wherein the detector provided in each of the power systems detects the output voltage from the power output section, and a voltage judgement section, for judging when the output voltage that is detected by the detector has fallen below a 
Kanazawa teaches an automobile with a power supply system having two power systems (Fig. 6 Items B1 and B2), with a battery system controller (Fig. 6 Item 10) including a voltage detection unit (Fig. 6 Item 60 i.e. providing E1) and a voltage judgement section, for judging when the output voltage that is detected by the detector has fallen below a threshold value of voltage, and disconnecting by a switch the respective power system (Fig. 6 Items 60, B1, B2 and FETs i.e. [Further, when the voltage detection unit 60 detects a significant voltage drop of each electric wire, there is a possibility that an abnormality such as a ground fault has occurred. Therefore, the FET may be controlled to be turned off]).   
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of protecting against ground faults as taught by Kanazawa with the known switches and vehicular power supply system of Fukushima as doing so would have yielded the obvious results of an increase in power stability and safety.  

In regard to claim 9:
Modified Fukushima further teaches the power supply system according to claim 6, including the power supply system is provided with a plurality of power systems (Fig. 1 Items 10, 12 & 13 i.e. L1 and L2 as they connect electrically within the circuitry of the electric power unit); and when a power system for which the output voltage is judged by the detector to be below the threshold value of voltage is specified as a target system (Fig. 1 Items 15, 12 with 18 and 13 with 17 i.e. judged by 19 and Kanazawa modifications i.e. Item 60 and E1), and if it is judged that a conducting condition can be established 
However, modified Fukushima does not explicitly disclose wherein the power supply system is provided with three or more of the power systems; and if it is judged that a conducting condition can be established between at least two of the power systems other than the target system after the inter-system switch has been turned off to establish a disconnected condition between the respective power systems of the plurality of power systems, and the inter-system operating section turns on the inter-system switch, to establish the conducting condition between the at least two of the power systems.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have included a third power system identical to the two of modified Fukushima since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Allowable Subject Matter
Claims 3, 4, 7, 8, & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/10/2022